               IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TEXAS
                       TEXARKANA DIVISION

UNITED STATES OF AMERICA

v.
                                                 Case No. 5:21-MJ-_7_
CLIFTON PAPE
SALLY JUNG


               AFFIDAVIT IN SUPPORT OF CRIMINAL
                          COMPLAINT

      I, William R. Mack, being first duly sworn, hereby depose and state as

follows:

                            INTRODUCTION

      1.   I make this affidavit in support of a criminal complaint charging

CLIFTON PAPE and SALLY JUNG (the “DEFENDANTS”) with a violation of

18 U.S.C. § 1031, major fraud against the United States.

      2.   I am currently a Resident Agent in Charge with the U.S. Secret

Service, and I have been employed with the U.S. Secret Service since 2002. My

duties as a Resident Agent in Charge include participating in and supervising

investigations involving counterfeit (CFT) U.S. Federal Reserve Notes (FRNs),

wire fraud, bank fraud, computer fraud and money laundering. I completed

training at the Federal Law Enforcement Training Center in Brunswick,




                                Page 1 of 23
Georgia, and the U.S. Secret Service training center in Beltsville, Maryland. I

am a law enforcement officer as that term is used in Federal Rule of Criminal

Procedure 41, and I am currently assigned to the Tyler, Texas Resident Office.

My duties include investigating violations of 18 U.S.C. § 1343 (Wire Fraud)

and 18 U.S.C. §§ 1956 and 1957 (Money Laundering). I am familiar with the

information contained in this Affidavit based upon the investigation I have

conducted.

      3.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and does not set forth all of my

knowledge about this matter.

      4.      Based on my training and experience and the facts set forth in this

affidavit, there is probable cause to believe that the DEFENDANTS have

violated 18 U.S.C. § 1031.

                              PROBABLE CAUSE

             My Buddy Loans charged Kelly and Sam Johnson to file
                        fraudulent EIDL applications.

      5.      On July 17, 2020, a bank in the Eastern District of Texas

(“BANK 1”) reported possible illicit activity to the U.S. Secret Service (Secret

Service) regarding bank customers, Cooperating Individuals 1 (CI-1) and 2 (CI-


                                   Page 2 of 23
2), who are residents of the Texarkana Division of the Eastern District of

Texas. This report described the receipt of an Economic Injury Disaster Loan

(EIDL) advance into a joint bank account owned by CI-1 and CI-2.1

      6.    The EIDL program is also overseen by the United States Small

Business Administration (“SBA”), which has authority over all such loans.

According to the SBA, EIDL loans are processed outside the state of Texas.

According to the SBA website (www.sba.gov), the stated purpose of an EIDL

loan is “[t]o meet financial obligations and operating expenses that could have

been met had the disaster not occurred.” According to the SBA website, the

EIDL loan “Use of Proceeds” is for “Working capital and normal operating

expenses.” Cited examples of EIDL Use of Proceeds were, “Continuation of

health care benefits, rent, utilities, fixed debt payments.” EIDL loans are low

interest loans and are not forgivable.



1 The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was a
federal law enacted in March 2020 and designed to provide emergency
financial assistance to the millions of Americans who are suffering the
economic effects caused by the COVID-19 pandemic. One source of relief
provided by the CARES Act was the EIDL program, which was designed to
provide assistance to businesses suffering temporary loss of revenue resulting
from the pandemic.




                                 Page 3 of 23
      7.     Under the EIDL Advance program, however, loan applicants were

eligible for an advance of up to $10,000 if the applicant had ten or more

employees, which was forgivable. The advance amount was based on the

number of employees reported by a business. An applicant could receive $1000

per employee up to $10,000, which was the maximum amount available. The

SBA required an EIDL Advance applicant to provide specific information at

the time the application was made, including the number of employees,

revenue, and cost of goods. An EIDL applicant could apply through a third-

party processor. Third-party processors were permitted to charge a reasonable

fee for their services.

      8.     On August 5, 2020, I reviewed bank records that indicated that CI-

1 and CI-2’s joint account received an EIDL deposit of $10,000. These funds

were then transferred into an account owned solely by CI-1 at BANK 1, an

account in which an EIDL deposit had previously been made.

      9.     On August 6, 2020, I interviewed CI-1 via telephone, who provided

the following information: CI-1 heard from a friend that a company called

“BUDDY LOANS” could help people get an agricultural loan. An acquaintance

gave a phone number to contact for BUDDY LOANS. CI-1 contacted BUDDY

LOANS at 832-599-2568 (“PHONE NUMBER 1”) and initially left a message.

Then someone returned the call several days later. On that call, CI-1 provided


                                 Page 4 of 23
CI-1’s personal information as well as CI-2’s personal information for two

separate loan applications for which CI-1 paid about $1083 per application

using a Chase Visa credit card. CI-1 did not supply any business information

to BUDDY LOANS for these applications. Shortly thereafter, CI-1 received

emails from BUDDY LOANS. About two weeks before I spoke with CI-1, CI-1

called BUDDY LOANS regarding the loan applications. An individual at

BUDDY LOANS indicated that CI-1 would receive the funds in thirty to sixty

days.

        10.   On August 20, 2020, I interviewed CI-1 in-person. During the

interview, CI-1 reiterated several prior statements. CI-1 produced paperwork

associated with the loan application, including the following items:

              a.   A “Service Agreement” between CI-1 and “My BUDDY

                   LOANS” (MBL) that was digitally signed by CI-1 and Jim

                   Smith on behalf of MBL and was dated July 7, 2020.

              b.   An invoice for $1082.50 ($1000 plus tax) reflecting payment

                   from CI-1 to MBL, 510 Bering Dr., Houston, Texas, 77057,

                   which was digitally signed by CI-1. The invoice included the

                   following: “contact Jim Smith by phone at [PHONE

                   NUMBER 1].”




                                 Page 5 of 23
            c.    A “screen shot” from a credit card account ending in 4774

                  indicating two charges by MBL (via Square) for $1082.50.

            d.    A photograph of a form with several fields for personally

                  identifiable information (“PII”) such as date of birth. These

                  fields do not include number of employees, revenue, or cost

                  of goods. In the field for “Company Name,” the words “if

                  business” are handwritten on the form. CI-1 sent this photo

                  via text message to my Secret Service-issued iPhone.

      11.   CI-1 forwarded an email to my Secret Service email account that

was sent to CI-1 from the electronic document manager DocuSign, which

contained a link to the completed Service Agreement between CI-1 and MBL.

In addition, CI-1 told me the following: In late June 2020, CI-1 called and spoke

to a female named Heather, which I now believe is an alias used by JUNG, to

make an appointment. CI-1 later spoke to “CLIFF” to submit the application.

CI-1 received a text message with a form that CI-1 completed. CI-1 spoke to

CLIFF on July 7, 2020, who told CI-1 he would help “get [CI-1] the money.” CI-

1 told CLIFF that CI-1 already received a loan. CI-1 was instructed to digitally

sign and email the form back to CLIFF with a copy of CI-1’s driver license and

credit card. CI-1 anticipated receiving the loan in thirty to sixty days. CLIFF

told CI-1 that some individuals receive their loans in forty-eight hours, but for


                                  Page 6 of 23
others it takes thirty to sixty days. CI-2 received a loan in about forty-eight

hours. According to CI-1, the money was intended to be used to maintain CI-

1’s property and CI-2’s property. CI-1 indicated that no business is conducted

at these properties. CLIFF did not ask for, nor did CI-1 report, a business name

or EIN, number of employees, business revenues, or costs of goods sold; CI-1

provided only personal information, including social security numbers.

      12.   After the interview, CI-1 provided a Visa credit card number

ending in 4774, which was used to pay for the loans.

      13.   According to Verizon records, PAPE, using an address on County

Road 318 in Cleveland, Liberty County, Texas, 77327 (the “SUBJECT

PREMISES”), was the subscriber of PHONE NUMBER 1 from March 20, 2020,

to August 11, 2020, which includes the time CI-1 received the call from this

number from MBL. Then, on August 11, 2020, SALLY JUNG became the

subscriber for PHONE NUMBER 1, also using the address of the SUBJECT

PREMISES.

      14.   According to records from Square, the account through which CI-1

paid MBL $1082.50 (the “SQUARE ACCOUNT”) was created by JUNG using

the address of the SUBJECT PREMISES with the business name of MBL. CI-

1’s Visa credit card ending in 4774 was charged $1082.50 twice on July 7, 2020,

once for CI-2 and once for CI-1’s daughter.


                                 Page 7 of 23
      My Buddy Loans is using IP addresses assigned to the SUBJECT
                              PREMISES.

      15.   The SBA Office of the Inspector General (SBA-OIG) obtained and

reviewed CI-2’s EIDL application that was submitted on July 7, 2020.

According to the SBA, this application was submitted from Internet Protocol

(IP) address 24.72.162.170 the (“IP ADDRESS 1”). SBA-OIG subsequently

queried all EIDL applications from this IP address and discovered that 223

individual EIDL applications were submitted to the SBA from IP ADDRESS 1.

      16.   A review of the EIDL applications submitted from IP ADDRESS 1

indicated the following: Both CI-1’s and CI-2’s EIDL applications were

submitted from IP ADDRESS 1 within minutes of each other, thereby

validating CI-1’s statements. All EIDL applications submitted from IP

ADDRESS 1 indicated the same number of employees, ten, which is the

minimum number required to receive the maximum EIDL advance of $10,000.

All EIDL applications reported an amount for cost of goods sold and all except

one reported a figure for gross revenues.

      17.   A review of EIDL applications submitted from IP ADDRESS 1 also

indicates that both CI-1’s and CI-2’s EIDL applications included their names,

dates of birth, and social security numbers.




                                 Page 8 of 23
     18.   IP ADDRESS 1 was subsequently found to be hosted by NewWave

Communications which is owned by Cable One, Inc. (Cable One). Cable One’s

records indicate that IP ADDRESS 1 was assigned to the SUBJECT

PREMISES for several months of 2020; PAPE was identified as the subscriber.

Cable One’s records also indicate that Cable One assigned IP ADDRESS 2,

specifically 66.235.82.208, to the SUBJECT PREMISES with PAPE as the

subscriber for the period of September 3, 2020, through October 6, 2020.

     19.   A review of EIDL applications revealed that a total of 240

applications were submitted from IP ADDRESSES 1 and 2, including one

application using PAPE’s name and the address of the SUBJECT PREMISES.

In 222 of those applications, the number of employees reported is 10. From

those 222 applications, 130 EIDL advances were issued for exactly

$10,000.00—$1000 per employee—the maximum advance allowed. In total,

$1.3 million was paid on the basis of these 130 EIDL applications, which were

all submitted from IP ADDRESS 1 during the one and half months that it was

assigned to the SUBJECT PREMISES.

      Fraud proceeds were obtained through the SQUARE ACCOUNT
           and moved to the BANK ACCOUNT at Wells Fargo.

     20.   According to Square’s records, the SQUARE ACCOUNT has made

approximately 1053 charges or attempted charges all in the amount of




                                Page 9 of 23
$1082.50 to numerous payment cards between June 10, 2020, and November

13, 2020. Of those charges, at least 716 were successful for a minimum total of

approximately $775,070. Approximately 337 charges were unsuccessful. At

least twenty-five charges originated from IP ADDRESSES 1 and 2. The

SQUARE ACCOUNT is linked to a bank account (the “BANK ACCOUNT”) at

a national bank. Since June 10, 2020, $681,404.03 has been transferred from

the SQUARE ACCOUNT to the BANK ACCOUNT.

      21.   Bank records show that the BANK ACCOUNT is a business

checking account owned by JUNG under the business name of WORKING4U,

INC., at 30 N. Gould Street, Suite 7732, Sheridan, Wyoming. The account was

opened on May 21, 2018. The statement mailing address on the account is the

address of the SUBJECT PREMISES. Records for the BANK ACCOUNT

further indicate that SUBJECT PREMISES is JUNG’s residence.

      22.   According to public information available from the Wyoming

Secretary of State, WORKING4U, INC. is registered in the State of Wyoming

at the same address in Sheridan, Wyoming, as listed in records for the BANK

ACCOUNT. JUNG is listed as the Secretary/Director of WORKING4U, INC.

JUNG’s address in the State of Wyoming records is 510 Bering Dr., Houston,

Texas, 77057. This is the same address that appears on paperwork for MBL

provided by CI-1 and others. The 2020 Profit Corporation Annual Report on


                                Page 10 of 23
file with the Wyoming Secretary of State lists WORKING4U, INC.’s telephone

number      as   PHONE     NUMBER       1    and   its   email   address    as

cliffpape@working4u.us.

                  Other applications from My Buddy Loans

      23.    Cooperating Individual 3 (“CI-3”), a resident of the Eastern

District of Texas, was identified in SBA records as an applicant for an EIDL

advance loan from IP ADDRESS 1. On August 26, 2020, I interviewed CI-3 by

phone, and CI-3 provided the following information: CI-3 applied for the loan

after a friend referred CI-3 to MBL. CI-3 called PHONE NUMBER 1 and

subsequently applied for an EIDL advance loan through MBL and paid MBL

approximately $1082.50 for processing the application. CI-3 initially called

MBL and left a message. CI-3 received a call back and eventually talked to a

woman as well as an individual named “CLIFF.” CI-3 later contacted SBA

directly and learned that CI-3’s loan was denied. CI-3 never received any funds

from SBA, but the friend that referred CI-3 to MBL received $10,000 after he

applied for an EIDL advance loan through MBL. According to SBA records, CI-

3’s EIDL advance application reported ten employees and $62,500 in revenues.

CI-3 did not provide this information to MBL nor did MBL ask for it.

      24.    Cooperating Individual 4 (“CI-4”), a resident of the Texarkana

Division of the Eastern District of Texas, is listed in SBA records as an


                                Page 11 of 23
applicant for an EIDL advance loan from IP ADDRESS 1. According to SBA

records, CI-4’s EIDL advance application reported ten employees and $68,000

in revenues. On September 18, 2020, I interviewed CI-4 and CI-4’s spouse (“CI-

5”). CI-5 provided the following information: CI-5 heard about MY BUDDY

LOANS while attending a family gathering. CI-5 eventually called MY

BUDDY LOANS and provided PII, CI-5’s driver’s license, and a credit card. CI-

5 sent the driver’s license and credit card information electronically to PHONE

NUMBER 1 and paid a fee of $1000 plus tax. Shortly thereafter, CI-5 received

an email from DocuSign. CI-5 never reported having ten employees or any

information regarding revenues or costs of goods to MY BUDDY LOANS. CI-4

received a $10,000 EIDL advance. On September 12, 2020, CI-5 received a text

message from telephone number 832-401-4290 (“PHONE NUMBER 2”) stating

the following: “We now have $10,000 grants for agriculture, 1 or more acres

required. Do you know anyone that needs one? Text remove to quit.” According

to Verizon records, the subscriber of PHONE NUMBER 2 at the time CI-5

received the text message was a business customer named ANAUTRA LLC

and the contact person was JUNG. The address on file with Verizon for this

subscriber was the SUBJECT PREMISES. According to Verizon records, as of

September 22, 2020, PHONE NUMBER 2 was registered to business customer

BUDDY LOANS, also at the SUBJECT PREMISES.


                                Page 12 of 23
      25.   Following this interview, CI-5 forwarded multiple emails to a

Secret Service email address including an email that CI-5 received from

Square (invoicing@messaging.squareup.com) to pay an invoice of $1000 plus

tax of $82.50 to MY BUDDY LOANS.

      26.   Cooperating Individual 6 (“CI-6”), a resident of the Eastern

District of Texas, is listed in SBA records as an applicant for an EIDL advance

loan from IP ADDRESS 1. According to SBA records, CI-6’s EIDL advance

application reported ten employees and $68,000 in revenues. An EIDL

application was also submitted for a business owned by CI-6’s spouse that

reported ten employees and revenues of $75,000. On November 4, 2020, I

interviewed CI-6 who provided the following information: CI-6 became aware

that people could call a subject named “CLIFF” and obtain a $10,000 “grant”

from the government. In exchange for ten percent of this grant, “CLIFF” would

assist with the application. The applicant was required to own three acres of

land or a business. CI-6 learned about “CLIFF” from someone in the Eastern

District of Texas who was telling others about “CLIFF” and MBL. CI-6

eventually called MBL. MBL required that CI-6 prepay ten percent of the grant

via credit card for completing the paperwork; CI-6 paid using a Discover card.

CI-6 submitted two applications. One application was in CI-6’s spouse’s name

for a business that has no employees and that had revenue of about $15,000 to


                                Page 13 of 23
$20,000 in 2019. The second application was for CI-6’s property of eight acres

in the Eastern District of Texas. CI-6’s spouse received a $10,000 grant within

a few days, and a subsequent loan for $1500. CI-6 did not receive a $10,000

grant for the eight-acre property. CI-6 does not recall supplying information

about revenues or cost of goods to MBL. CI-6 recalled that “CLIFF” told CI-6

that CI-6 qualified for three total loans since CI-6 also owned a thirty acre

property separate from the eight acre property.

      27.   CI-6 provided documentation consistent with other MBL

applicants including three Square invoices for payments to MBL, which

includes two payments of $1082.50 and one payment of $32.48. CI-6 also

provided emails from DocuSign related to the EIDL applications submitted

through MBL.

                      Agents conducted a controlled buy.

      28.   On August 31, 2020, Cooperating Individual 7 (“CI-7”) working at

the direction of special agents of the Secret Service contacted MBL at PHONE

NUMBER 1 seeking to apply for an agriculture grant. CI-7 left a message and

then received a return call from telephone number 832-302-7593 (“PHONE

NUMBER 3”), which resulted in a voicemail from “Ryan” who said he was

returning a call about interest in a $10,000 agriculture grant. CI-7 then called

PHONE NUMBER 3 and was told that CI-7 must have at least one acre of land


                                 Page 14 of 23
owned before 2020 and a physical address. CI-7 was also told that a fee of $1082

was due at the time of “the appointment.” CI-7 agreed and was told that

someone would call.

      29.   A female, who later identified herself as MICHELLE LESTER,

contacted CI-7 from telephone number 832-401-4237 (“PHONE NUMBER 4”)

and left a voicemail message in which she said she was calling for an

appointment. CI-7 returned this call and spoke to LESTER who asked a series

of questions and requested personally identifying information and information

about the land CI-7 purported to own. LESTER solicited a fee of $1082.50. CI-

7 provided information for an undercover persona, including a bank account

and email address, to LESTER. During the call, an email was received in the

undercover email account CI-7 provided to LESTER from the email address

invoicing@messaging.squareup.com. CI-7 then paid the fee of $1082.50 with an

undercover debit card in the name of an undercover persona via the link

provided in the email from Square.

      30.   According to Verizon records, the subscriber for PHONE

NUMBERS 3 and 4 is SALLY JUNG under business name Working4U, Inc.

Prior to JUNG, the subscriber of these numbers was PAPE under the business

name BU Holdings LLC.




                                 Page 15 of 23
      31.    SBA-OIG has made multiple searches for an EIDL advance

application submitted with the information that the undercover persona

supplied to LESTER. No applications have been found in SBA records. A

successful charge was made to the undercover debit card for $1082.50. Square

records also indicate a $1082.50 charge was made to this debit card. The bank

account provided to LESTER has no record of any deposit of any amount

related to this call.

                Other participants at the SUBJECT PREMISES

      32.    A search warrant was served on Google, Inc. for accounts

associated with PAPE. During an ongoing review of the account, photographs

have been found that appear to depict scenes inside the residence located at

the SUBJECT PREMISES. These photographs include the following:

          a. A photograph (PHOTOGRAPH 1) depicting a gathering of persons

             around a counter in front of a window. The view out of the window

             is of a structure past a fence that appears to be an adjacent

             property. A review of open source satellite images indicates this

             view is of the property immediately to the east of the SUBJECT

             PREMISES indicating that PHOTOGRAPH 1 was taken inside the

             SUBJECT PREMISES.




                                 Page 16 of 23
        b. Another photograph (PHOTOGRAPH 2) depicts the counter shown

           in PHOTOGRAPH 1 but from a greater distance that shows a

           larger room with at least three small, partitioned areas.

        c. Another photograph (PHOTOGRAPH 3) depicts a male subject,

           who also appears in PHOTOGRAPH 1, who is sitting at a small

           desk behind a partitioned area. This partitioned area appears to

           be one of the areas depicted in PHOTOGRAPH 2 indicating it was

           taken inside the SUBJECT PREMISES. Various papers, file

           folders, and a binder are seen on this desk. The subject is holding

           one cell phone, and another cell phone is visible on the desk.

        d. Another photograph, (PHOTOGRAPH 4) depicts a different male

           subject sitting at a small desk in a partitioned area. This

           partitioned area does not appear to be the one depicted in

           PHOTOGRAPH 2. Visible on the desk are three cell phones, a

           laptop computer, a monitor, file folders, and a notebook. In

           addition, various sheets of paper bearing illegible writing are

           affixed to the walls within the partitioned area. The subject is also

           seen in PHOTOGRAPH 1.

     33.   Bank records show that checks have been written from the BANK

ACCOUNT to various people with handwritten memos that indicate payroll


                                Page 17 of 23
disbursements including the phrase “pay period” or “workweek” with a range

of dates in 2020. Many checks have only a date range.

     34.   Subject 1 (“S-1”) is a payee of eight checks from the BANK

ACCOUNT, which are detailed here:

                Check #     Dates on memo line Amount
                1238        8/3-8/8/20          $216.00
                1245        8/10-8/16/20        $543.00
                1251        8/17-8/22/20        $690.00
                1267        8/24-8/30/20        $538.86
                1273        8/31-9/5/20         $468.48
                1160        9/7-9/13/20         $340.20
                1302        9/14-9/20/20         $96.00
                1317        9/21-9/27/20        $390.00

     35.   In addition, records for the BANK ACCOUNT include check

number 1271 made payable to Subject 2 (“S-2”). This check also includes a

handwritten memo consistent with others that appear to be payroll

disbursements, specifically “8/31 to 9/5/20.” The back of this check is double

endorsed by S-2 and S-1. Two eight-digit numbers are written on the back of

check 1271, which appear to be the Texas driver license numbers assigned to

S-2 and S-1. S-2’s and S-1’s Texas driver license photos were compared to

PHOTOGRAPHS 1 and 4. S-1 appears to be depicted in PHOTOGRAPHS 1

and 4. S-2 appears to be depicted in PHOTOGRAPH 1.

     36.   Several checks were written to Subject 3 (“S-3”) from the BANK

ACCOUNT in a manner consistent with those made payable to S-2 and S-1.


                                Page 18 of 23
The first check made payable to S-3 is check number 1154 with memo “9/7 to

9/13/20” for the amount of $168.00. Based on S-3’s Texas driver license photo,

S-3 appears to be depicted in PHOTOGRAPH 1 along with S-2 and S-1.

                 PAPE and JUNG are spending the proceeds

     37.   Google records revealed a photograph of a traffic ticket issued by

the City of Cut and Shoot, Texas, to PAPE on June 5, 2020. On July 28, 2020,

the user of the Google account associated with PAPE searched Google Maps for

“3355 Court at 5 PM 14391 TX-105 E, Cut and Shoot, TX 77306.” An open

source search reveals that 14391 TX-105 E, Cut and Shoot, Texas 77306 is the

Cut and Shoot, Texas, City Hall. In addition, records for the BANK ACCOUNT

reveal that a charge of $177.00 to the City of Cut and Shoot was made to a

debit card associated with the BANK ACCOUNT on July 28, 2020.

     38.   Examination of records for the BANK ACCOUNT indicate that a

charge was made from that account on September 19, 2020, for $78.50 for

“Houston Karting Comp Conroe TX”. On the same day, the user of the Google

account associated with PAPE searched Google Maps for “Houston Karting

Complex, 3528 S Loop 336 E, Conroe, TX 77301.” An open source search

confirmed that Houston Karting Complex is at this address.

     39.   Examination of records for the BANK ACCOUNT indicate that a

charge was made from that account on August 4, 2020, for $3696.77 for “La


                                Page 19 of 23
Cantera Resort San Antonio TX”. Google records associated with PAPE

contained   a   photograph   that   was   created   on   August   1,   2020:




This photograph appears to depict PAPE on the right and JUNG on the left. In

the photograph, both PAPE and JUNG are wearing pink bracelets marked “La

Cantera.”

                                Takedown

     40.    On January 12, 2021, pursuant to warrants from this Court,

agents searched the SUBJECT PREMISES and seized $505,535.04 from the


                               Page 20 of 23
BANK ACCOUT. PAPE and JUNG were at the SUBJECT PREMISES. With

them, agents found S-3, Subject 4 (“S-4”), who I believe was the woman who

had identified herself as LESTER during the phone call with CI-7, Subject 5

(“S-5”), and one minor child. Inside, agents discovered numerous cell phones,

computers, and SBA documentation. On that day, agents spoke with several

cooperating individuals. The cooperating individuals made statements

consistent with the facts described above, including that PAPE and JUNG

owned and were in charge of the operation, that PAPE and JUNG had hired

others to speak to third-parties over the phone and solicit payment in exchange

for filing an application for a $10,000 federal grant, and that PAPE or JUNG

file the applications with the federal government.

                               CONCLUSION

      41.   Based on this affidavit, there is probable cause to believe that

beginning in or before June 2020 and continuing through the date of this

affidavit, the United States awarded EIDL advances, the value of said

advances being in excess of $1,000,000.

                       THE SCHEME AND ARTIFICE

      42.   Beginning in or before June 2020 and continuing through the date

of this affidavit, in connection with the foregoing EIDL advances, the

defendants, CLIFTON PAPE and SALLY JUNG, devised a scheme and artifice


                                Page 21 of 23
to defraud the United States and to obtain money or property by means of false

and fraudulent pretenses and representations.

     43.   It was part of the scheme and artifice to defraud the United States

and to obtain money or property by means of false and fraudulent pretenses

and representations, that the defendants did the following:

         a. The defendants falsely represented to third parties that a

           $10,000.00 agricultural grant was available from the United

            States government.

        b. The defendants submited EIDL loan applications in the names of

           third parties that contained false information, including the

           number of employees.

        c. The defendants, in exchange for submitting the false EIDL loan

           applications, charged third parties at least $1000.00 via a credit or

           debit card processed through Square.

             EXECUTION OF THE SCHEME AND ARTIFICE

     44.   Beginning in or before June 2020 and continuing through the date

of this affidavit, within the Eastern District of Texas and elsewhere, the

defendants, CLIFTON PAPE and SALLY JUNG, knowingly executed the

scheme and artifice with the intent to defraud the United States and to obtain




                                 Page 22 of 23
money or property by means of false and fraudulent pretenses and

representations.

      All in violation of 18 U.S.C. § 1031.

                                        Respectfully submitted,

                                        Appearing by phone
                                        WILLIAM R. MACK
                                        Special Agent
                                        U.S. Secret Service


      Subscribed and sworn to before me on __January 12, 2021__ by
reliable electronic means under rule 4.1 of the Federal Rules of Criminal
Procedure.

      _________________________________________
      CAROLINE M. CRAVEN
      UNITED STATES MAGISTRATE JUDGE




                                 Page 23 of 23
